Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 22 January 2021 has been entered. Claims 1, 2 and 5 have been amended. Claims 13 – 17 have been added. Claims 1 – 17 are pending in the application.
Response to Arguments
The drawing objection is withdrawn in light of the Replacement Sheet and amendments to the Specification.
The 35 USC §112 rejections of the claims are withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant admits (p.11, para 5) that Undin teaches the use of a strain gauge mounted to a leaf spring to determine relative movement between two features of a device. While Undin does indeed also discuss a device with pivoting movement, this does not change the finding that it is known to detect relative movement with a leaf spring-mounted strain gauge. Note that the actual detection is not dependent on the type of movement of other portions of the device, but rather on the degree to which the leaf spring is bent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim tree including Claims 1, 7 and 8 and the claim tree including Claims 13, 2, 3 and 4 both include the embodiments of the directly attached strain sensors and the strain sensor mounted to a leaf spring in the same invention as claimed. While the instant specification discusses each embodiment separately, no such combined device is discussed.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 and 9 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al (9,163,743) in view of Killeen et al (2013/0000759), and further in view of Undin (DE 19932961 A1, translation attached to prior action).

Regarding Claim 1 as best understood, Hidaka teaches (Fig 1) valve with “a valve seat provided in a flow path and a valving element (2) detachably seated on the valve seat (col 1, ll 57-60); and a piezoelectric element (10), a support cylinder (Hidaka, 23 and col 1, ll 43-46) for housing the piezoelectric element, the support cylinder (23) being configured to move by extension of the piezoelectric element (10), and transfer a movement (23; see also col 3, ll 39-50) to the valving element (2)”.
Hidaka does not teach position detection using the output of a strain sensor.
Killeen teaches (at least at Fig 6) the use of a strain sensor (612) to detect the extension of a piezo electric actuator (610; see also paras [0071, 0073-0075, 0078, 0081 and 0097]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Hidaka by adding a strain sensor in order to yield the predictable result of insuring positional accuracy in a stack piezoelectric actuator as taught by Killeen (para [0073]).
Undin teaches (Figs 1-2) the use of a strain gauge (23) mounted on a leaf spring (22) to detect relative motion between a moving part (8) and a base (4) to which the strain gauge is mounted. See for example the translation at page 5, paragraphs 2-6.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Hidaka in view of Killeen to employ a leaf spring and strain gauge between the stationary valve body and the moving or movable member to measure position (as opposed to employing a strain gauge adhered to the movable member) as taught by Undin as no more than simple substitution of one known element for another to obtain predictable results.  Furthermore, inclusion of a separate (that is, not permanently attached) position measuring strain gauge allows replacement without requiring replacement of the movable element, should the strain gauge malfunction, thus reducing the cost of repair.

Hidaka as modified further teaches a valve in which:

Regarding Claim 6, “the movement amount of the valving element (Hidaka, 2) is monitored by the detection mechanism (Killeen, 612) and the movement amount is compared with that in a normal state to determine a presence or absence of abnormality (para [0073]; for example “creep” as discussed) in a piezoelectric actuator including the piezoelectric element (Hidaka, 10).”  

Regarding Claim 9, “the piezoelectric-element-driven valve (Hidaka, 1) is a normally- closed-type control valve.”

Regarding Claim 10, “the piezoelectric-element-driven valve (Hidaka, 1) is used as a variable orifice device (col 3, ll 39-50), and is configured to detect an orifice opening degree and control an opening position using the detection mechanism (see Killeen, for example at paras [0078, 0081]).”

Regarding Claim 11, there is “a restriction part (Hidaka, 30c); a piezoelectric-element-driven valve (at 2) according to claim 1 (see discussion of Claim 1, above) provided upstream of the restriction part (30c); a pressure sensor (31a) for measuring a gas pressure between the restriction part (30c) and the piezoelectric-element-driven valve (at 2); and an arithmetic processing circuit for determining a driving voltage of the piezoelectric-element-driven valve according to an output of the pressure sensor (col 3, ll 7-14).”

Regarding Claim 12, “the piezoelectric-element-driven valve (Hidaka, 1) according to claim 10 (see discussion of Claim 10, above); and an arithmetic processing circuit (notoriously well known in the art to make up a portion of CPUs, see also Killeen, para [0052-0053], at least “algorithms”) provided for the piezoelectric-element-driven valve, wherein the arithmetic processing circuit is configured to feedback control the piezoelectric-element-driven valve (paras [0052-0053] and [0073]), according to an output of the strain sensor (612).”

Claim(s) 5, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al (9,163,743) in view of Killeen et al (2013/0000759), and further in view of Undin (DE 19932961 A1, translation attached to prior action) as applied to Claim 1, above, and further in view of Monkowski (2014/0367596).

Regarding Claim 5 as best understood, while Hidaka as modified by Killeen and Undin does not explicitly teach a lookup table.
Monkowski teaches (paras [0064, 0066]) that a storage medium with either a lookup table or arithmetic method may be used (that is, the methods are interchangeable and equivalent) to determine the appropriate movement amount of a valve element to achieve the required opening amount of a valve.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hidaka in view of Killeen and Undin to employ a lookup table in place of the equivalent algorithm valve control method as taught by Monkowski as no more than simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 2 and 13 – 17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753